DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: B, C, and c in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell et al (2005/0280185).  
With respect to claims 1, 2, and 17 Russell et al disclose a spreading apparatus having
a hopper (trough 56) having a first end, a second end opposite from the first end, a front wall, a rear wall opposite from the front wall, and a floor (shown in Fig. 5A), wherein the front wall, the rear wall, the first end, the second end, and the floor define an interior;
an impeller (70) disposed within the interior of the hopper, wherein the impeller comprises a plurality of circumferentially spaced flutes and is configured to rotate about an impeller axis that extends from the first end of the hopper to the second end of the hopper (Figs. 5B-5C); and
a spreader rod (58) coupled to the hopper and extending along a spreader rod axis parallel to the impeller axis, wherein the spreader rod is configured to rotate about the spreader rod axis (figs 5B-5C).  
There is a gantry (40). The hopper (58) is coupled to a gantry (40).  See paragraph 0061.  See also paragraphs 0055 and 059-0064
As to claim 3, there is a gantry motor (60, paragraph 0055), impeller motor (86, paragraph 0060), and a spreader rod motor (88, paragraph 0061).
As to claim 4, there is a controller (console 15, paragraph 0048), that controls the gantry, impeller and spreading rod motors (also paragraphs 0055 and 0063).
As to claim 6 the slot is located below the impeller (Fig. 5C).
As to claim 14, the front wall tapers toward the rear wall from top to floor.  See Figs. 5A-5C.
As to claim 18, there are one or more inkjets coupled to the gantry.  See paragraph 0064.


Claim(s) 1, 6-8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pialot et al (2014/0363585).
Pialot et al disclose a spreading apparatus including a hopper (52), an impeller (81) and a spreading rod (63).  The hopper has a slot (71) that is located below the impeller in the central portion of the floor.  The front wall of the hopper tapers toward the back wall from top to floor.  See Fig. 4 and paragraphs 0046, 0049 and 0050.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (2021/0221060).
Lee et al disclose a spreading apparatus including a hopper (100), an impeller (130) and a spreading rod (150).  The hopper has a slot that is located below the impeller in the central portion of the floor.  See Figs 7-8 and paragraphs 0093-0098.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 5, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (2005/0280185).
Russel et al is described above.  Russel et al disclose operating the impeller motor to start depositing powder and operating the spreader rod motor to spread and smooth the powder.  Russell et al do not indicate to stop the impeller motor at a predetermined location while continuing to operate the spreader rod motor.  However, it would have been obvious to one of ordinary skill in the art to stop the impeller motor and thus the powder deposition before the spreader roll motor because doing so would save money on powder as less excess powder is swept over the side of the build or excess powder would not require and extra step of recycling.  As to claim 20, Russell et al teach depositing ink as the hopper moves in a direction opposite to its powder deposition direction (paragraph 0064).

Claims 7, 9, 10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (2005/0280185) in view of Kelkar et al (2019/0060998).
Russell et al is described above.  Kelkar et al discloses a spreading device (300) that includes a hopper (327) having an impeller (305) with a slot (318) located below the impeller.  The slot is in the front portion of the hopper floor.  See Fig. 3A and paragraphs 0042-0043.  It would have been obvious to one of ordinary skill in the art to use the hopper of Kelkar et al in place of the hopper in the spreading device of Russel et al because both are used to dispense powder in an additive manufacturing system.  The front wall of the hopper of Kelkar et al is tapers such that less than half of the powder compressive force is exerted on the impeller as seen in Fig. 3A.  The exact amount of compressive force would have been obvious to one of ordinary skill in the art through routine optimization in order to achieve proper powder flow.  It .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (2005/0280185) in view of Hayashi et al (2020/0238432).
Russell et al is described above.  It would have been obvious to one of ordinary skill in the art to have a shelf in the hopper of Russell et al because a shelf is placed in powder spreading hoppers so that the impeller is not subjected to the weight of the powder as evidenced by Hayashi et al (paragraph 0043).

Allowable Subject Matter
Claims 11, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Todorov et al (2018/0354190, Fig. 9), Keeley et al (2,539,064; Fig. 4), Pialot, Jr. et al (2015/0139849, Fig. 8) and Tung et al (2011/0300248, Fig. 3B) disclose hopper configurations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1754